 Case 3:21-cv-10589-RHC-RSW ECF No. 7, PageID.90 Filed 08/11/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

NATHANIEL JENKINS,

                     Plaintiff,

v.                                                       Case No. 21-10589

HEIDI WASHINGTON, et al.,

                Defendants.
________________________________/

                     OPINION AND ORDER DENYING PLAINTIFF’S
                      MOTION TO CHALLENGE VENUE CHANGE

       On March 9, 2021, Plaintiff Nathaniel Jenkins, a state prisoner at Oaks

Correctional Facility in Manistee, Michigan, filed a pro se complaint under 42 U.S.C. §

1983. (ECF No. 1.) He alleged state prison official violated his constitutional rights by,

among other things, revoking his prison privileges and failing to provide him access to

fair grievance processes.

       On June 22, 2021, the court transferred the case to the United States District

Court for the Western District of Michigan. (ECF No. 5.) The court noted that the events

giving rise to Plaintiff’s complaint occurred at the Chippewa Correctional Facility in

Chippewa County, Michigan. (Id., PageID.87.) In addition, all named Defendants were

located in either Chippewa County or Ingham County, Michigan. (Id.) Both Chippewa

County and Ingham County are in the Western District of Michigan. (Id.) Thus, the court

held that Plaintiff had not filed the complaint in a proper venue, and the case was

transferred. (Id.)
 Case 3:21-cv-10589-RHC-RSW ECF No. 7, PageID.91 Filed 08/11/21 Page 2 of 3




       On June 28, 2021, Plaintiff mailed a “Motion to Challenge Venue Change.” (ECF

No. 6.) He argues that Michigan State University, in an unidentified case, was permitted

to litigate in this district. (Id., PageID.88.) In addition, Plaintiff asserts that three

Defendants are located in Lansing, Michigan and, therefore, this district is a proper

venue. (Id.) Finally, Plaintiff asserts that Defendants, by “issuing [a] misconduct ticket

and responding to his grievances,” discriminated against him on the basis of race. (Id.)

       The court construes the instant motion as a motion for reconsideration of the

court’s June 22 order. To prevail on a motion for reconsideration, there must be a

“palpable defect” by which the court was “misled.” E.D Mich. L.R. 7.1(h)(3). “A ‘palpable

defect’ is a defect which is obvious, clear, unmistakable, manifest, or plain.” Hawkins v.

Genesys Health Sys., 704 F. Supp. 2d 688, 709 (E.D. Mich. 2010) (Borman, J.). In

addition, “correcting the defect” must “result in a different disposition of the case.” E.D

Mich. L.R. 7.1(h)(3). A motion for reconsideration that presents the same issues already

ruled upon by the court, either expressly or by reasonable implication, will not be

granted. Id.; see also Hence v. Smith, 49 F. Supp. 2d 547, 553 (E.D. Mich. 1999)

(Gadola, J.).

       Plaintiff in the instant motion fails to identify a “palpable defect” in the court’s

June 22 transfer order. E.D Mich. L.R. 7.1(h)(3). The fact that a third party not named in

this suit, at some point in time, properly litigated in this district has no bearing on venue

in this case. Further, while Plaintiff is correct that several Defendants are located in

Lansing, as the court noted in its June 22 order, Lansing is in Ingham County and

Ingham County is in the Western District of Michigan. Finally, the merits of Plaintiff’s

claims, and whether Defendants discriminated against him on the basis of race, are not



                                                 2
 Case 3:21-cv-10589-RHC-RSW ECF No. 7, PageID.92 Filed 08/11/21 Page 3 of 3




relevant to the issue of venue. Transfer of this case to the Western District of Michigan

was warranted, and the court will deny Plaintiff’s motion for reconsideration.

Accordingly,

        IT IS ORDERED that Plaintiff’s “Motion to Challenge Venue Change” (ECF No.

6) is CONSTRUED as a Motion for Reconsideration and DENIED.

                                                           s/Robert H. Cleland                     /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: August 11, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 11, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                          /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\21-10589.JENKINS.MotiontoChallengeVenueChange.RMK.docx




                                                      3
